Case 4:21-cv-01882 Document 1-6 Filed on 06/09/21 in TXSD Page 1 of 9

Exhibit E
Case 4:21-cv-01882 Document 1-6 Filed on 06/09/21 in TXSD Page 2 of 9

May 12, 2020
RE: L-1A Application for Faiz Ravish Makani

Dear USCIS Officer,

Mr. Faiz Ravish Makani was employed by ARK Logistics in Mumbai, India since August 2017 up to
present. In his position as Distribution Head Manager, he was required to handle both supervision
and direction of various employees, as well as provide guidance and set appropriate procedures. His

supervisory and technical skills, as required by this position, include the following:
Distribution Head Manager — Bachelor’s Degree in Commerce 20,000 INR:

Mr. Makani, aside from guiding and setting appropriate procedures, was responsible for the following
job duties in his position as Distribution Head Manager (see specific daily job duties attached

separately):

e Responsibility #1: Exercised full control over the day-to-day operations including developing
and managing operating budget and distribution of products, parts and inventory 40%

e Responsibility #2: Oversee and monitor team members’ performance, and make personnel
decisions (hiring, firing) 10%

e Responsibility #3: Along with the Warehouse Manager and Customer Service Manager
Oversee outstanding purchase orders, delivery deadlines, inventory on hand,
damaged/expired goods, and customer customer/service issues 30%

@ Responsibility #4: Oversee costs, profits, and other product options 20%

According to 8 C.F.R. §214.2(I), intracompany transferees are eligible for nonimmigrant visas if they
were in a managerial capacity. 8 C.F.R. §214.2(I)(1)(ii)(B) which means an assignment within an
organization in which the employee primarily: (1) Manages the organization, or a department,
subdivision, function, or component of the organization; (2) Supervises and controls the work of other
supervisory, professional, or managerial employees, or manages an essential function within the
organization, or a department or subdivision of the organization; (3) Has the authority to hire and fire
or recommend those as well as other personnel actions (such as promotion and leave authorization)
if another employee or other employees are directly supervised; if no other employee is directly
supervised, functions at a senior level within the organizational hierarchy or with respect to the
function managed; and (4) Exercises discretion over the day to-day operations of the activity or

function for which the employee has authority.
Responsibilities # 1 - #4 show he is clearly in charge of managing the entire organization from the
distribution, training, hiring, and firing, he has very little if any supervision ona day to day basis from

the owner.

BLDG NO C.54 GALA NO1-5, BHAGWAN SHET EASTE. PURNA VILLAGE, BHIWANDI, THANE 421302
Case 4:21-cv-01882 Document 1-6 Filed on 06/09/21 in TXSD Page 3 of 9

The organization chart as well as documents (attached) shows he has full supervision and control of

2 supervisors (their daily job duties are below).

Responsibility #2 shows he is clearly in charge of all personnel decisions, including hiring, firing, leave,

etc. See attached documents showing this duty.

Responsibilities #1 - #4 along with documents attached show he has full discretion over day to day

operations, with little or no direction from the owner.

Supervised Employees who Report directly to Distribution Head Manager

Specific Daily Job Duties

Mr. Makani directly supervised two managers and had 100% discretion (to hire, fire, reprimand, etc.)

over these employees and their work:
Warehouse Manager- Bachelor’s Degree in Commerce 16,000 INR

e Review of warehouse reports that show outstanding purchase orders, delivery deadlines and
inventory on hand, damaged/expired goods, and discussions with subordinates to resolve
discrepancies 45%

e Discussions with personnel to ensure daily warehouse tasks are being completed such as
receiving, handling, compliance with health and safety, and storing 45%

e Discussions with subordinates for training, resolving issues, and reprimands 10%

Customer Service Manager- Bachelor’s Degree in Commerce 18,000 INR

e Review of customer inquiry report that shows current customer/service issues and
discussions with subordinates to resolve issues with transport companies, suppliers and
clients 50%

e Follow ups with subordinates to ensure resolution of earlier customer inquiries 15%

e Review of freight inquiries, quotations and coordinates with subordinates to resolve issues
with local and international clients 15%

e Discussions with subordinates for training, resolving issues, and reprimands 10%

e Review of outstanding invoices and customer records with subordinates 10%

Also, please note Section 101(a)(44)(A) of the Act states that the beneficiary’s subordinate
supervisory employees need not hold professional-level position in order for him to qualify as a

manager.

ot mw ey oe, ~

BLDG NO C.54 GALA NO1-5, BHAGWAN SHET EASTE. PURNA VILLAGE, BHIWANDI, THANE 421302
Case 4:21-cv-01882 Document 1-6 Filed on 06/09/21 in TXSD Page 4 of 9

Mr. Makani’s daily activities (attached) are devoted fully to qualifying duties. Subordinates were
supervised via frequent performance reviews based on KPI (Key Performance Index) factors such as
quality and schedule aspects. KPI offers the most significant performance information to recognize
whether the project and task is on track.

Mr. Makani has matured in his role as Distribution Head Manager by learning and expanding his
supervisory and technical skills and knowledge of business and management principles, resource
allocation, leadership and production methods, along with coordination of people and resources.
Therefore, it has been resolved that on behalf of ARK Logistics, it will be key to have Mr. Makani

running Texan Dogs, LLC.

 

BLDG NO C.54 GALA NO1-5, BHAGWAN SHET EASTE. PURNA VILLAGE, BHIWANDI, THANE 421302
Case 4:21-cv-01882 Document 1-6 Filed on 06/09/21 in TXSD Page 5 of 9

SPECIFIC DAILY JOB DUTIES

Distribution Head Manager — Bachelor’s Degree in Commerce 20,000 INR:
Schedule:

9:00 a.m.-10:30 a.m. Meet with Warehouse Manager to review warehouse reports that show
outstanding purchase orders, delivery deadlines and inventory on hand, damaged/expired goods,

and discussions regarding any personnel issues

10:30 a.m.-12:00 Meet with Customer Service Manager to review customer inquiry report that shows
current customer/service issues and discussions regarding any personnel issues

12:00 p.m.-1 p.m. Break
1:00 p.m.-2 p.m. Meet with vendors to negotiate costs and provide distribution solutions

2 p.m. to 4 p.m. Meet with potential corporate customers to offer services and additional products

4 p.m. to 5 p.m. Resolve any issues arising during the day with Warehouse Manager and/or Customer

Service Manager
Case 4:21-cv-01882 Document 1-6 Filed on 06/09/21 in TXSD Page 6 of 9

Texan Dogs, LLC
6117 Richmond Ave. Suite 250
Houston, TX 77057

May 15, 2020

Re: L-1A Application for Mr. Faiz Ravish Makani, Intracompany Transferee
Executive under 8 CFR 214.2(1)(1)(ii)

Dear USCIS Officer:

This letter is in response to the Request for Evidence dated February 24, 2020.
THE PETITIONER

Based in Houston, TX, Texan Dogs, LLC was formed on 1/10/2020 and is 51% owned by our Foreign
Parent, ARK Logistics and 49% owned by ZAAS Investments, LLC. ARK Logistics and ZAAS Investments
LLC have entered into agreement to develop and operate Wienerschnitzel franchises in the Houston area under

the US entity, Texan Dogs, LLC.

Wienerschnitzel, founded in 1961, is the largest hot dog franchise in America with over 300 locations
nationwide. We feel our target of industrial rural areas fits the target demographic and provides a niche fast food
option that is unique with an established reputation. Furthermore, the operations of the restaurant are attractive
given the simplicity of the recipes. Wienerschnitzel only provides three core products, hot dogs, fries, and
sandwiches. All other offerings are variations from the core, which make it easy to provide consistent customer
experience. From the financial perspective, the food cost for Wienerschnitzel is much lower than a typical pizza
or hamburger establishment. This provides us more room to pay higher wages as food cost is minimal.

I have also included actual financials and related documents for a related entity using the same franchise

model.

THE POSITION OFFERED

Texan Dogs, LLC wishes to employ Mr. Makani as a Chief Executive Officer on a full-time regular basis
at a yearly salary of $48,000.00 USD plus incentives and bonuses.

As a Chief Executive Officer, Mr. Makani will be responsible for:

e Responsibility # 1-Provide timely reports to ARK Logistics and Texan Dogs, LLC stockholders of
business operations and profitablility in the United States to keep all apprised 20%
e Responsibility #2-Oversee efficient operation of the restaurant and set financial goals in consultation with

CFO 10%

e Responsibility #3-Determine, along with CFO and Construction Manager, the future locations of new
restaurants 10%

e Responsibility #4-Oversee all financial measurements and set goals (ex: deb/equity ratio, etc.) of Texan
Dogs, LLC. 10%

e Responsibility #5-Oversee all departments from development to shift leaders 20%

e Responsibility #6-Oversee personnel decisions (hiring, firing, coaching, etc.) and recruitment of new
staff/crew members and managers/developers 10%

° Responsibility #7-Oversee day-to-day operations of the restaurant and setting policies along with
community outreach and public relations 20%
Case 4:21-cv-01882 Document 1-6 Filed on 06/09/21 in TXSD Page 7 of 9

According to 8 C.F.R. §214.2(1), intracompany transferees are eligible for nonimmigrant visas if they will be
in an executive capacity. Per 8 C.F.R. §214.2(1)(1)(ii)(C), an executive which means an assignment within an

organization in which the employee primarily:

(I) Directs the management of the organization or a major component or function of the organization;
(2) Establishes the goals and policies of the organization, component, or function;

(3) Exercises wide latitude in discretionary decision-making; and
(4) Receives only general supervision or direction from higher level executives, the board of directors,
or stockholders of the organization.

Responsibilities #5 - #7 show he is clearly in charge of directing the organization.

Responsibilities #4 and #7 shows he will establish goals and policies of the organization.

Responsibilities #1 - #3 along with organization chart attached show he has wide latitude over decision
making, with little or no direction from the foreign entity.

SUPERVISED EMPLOYEES

Mr. Makani would supervise the following: CFO of Business Development and COO Construction Manager and
have 100% discretion over these employees (ALL FULL-TIME) and their work:

1. Zaheed Umatiya-CFO/Business Development, one employee, Salary $25,000 base/year + incentive bonus

e Monitor the cash balances and forecasts 30%
Find new opportunities for more locations and ensure site selections meet our standards 10%

Comply with local, state, and federal government reporting requirements and accounting records
10%

e Manage the restaurant capital and budget 30%

e Oversee restaurant’s transaction processing system 20%

2. Ajaz Punjani-COO/Construction Manager, one employee Salary $25,000 base/year + incentive bonus

Handle construction and the physical development of the restaurant 40%
Determine contractors’ schedules and obtain permits, licenses, etc. 20%

Coordinate with government regulatory agencies 20%
Manage contractors and suppliers to ensure Wienerschnitzel building standards are met 10%

Ensure kitchen equipment and mechanics are working during opening 10%

Further, see attached another related entity showing the same franchise model in operation with similar # of
employees, expenses, and sales. These subordinates will clearly handle other duties and no non-qualifying duties

will be given to Mr. Makani as an Executive.
Case 4:21-cv-01882 Document 1-6 Filed on 06/09/21 in TXSD Page 8 of 9

If you have any further questions, please do not hesitate to let me know.

Sincerely, os fi
i, fo fh

_ War]
2 4 : aa i
Zaheed Umativa, CFO
Texan Dogs, Ine.
Case 4:21-cv-01882 Document 1-6 Filed on 06/09/21 in TXSD Page 9 of 9

SPECIFIC DAILY JOB DUTIES

CEO

Schedule:

9:00 a.m.-10:30 a.m. Meet with COO regarding construction issues, personnel issues, and health issues
10:30 a.m.-12:00 Meet with CFO regarding financial issues and other locations
12:00 p.m.-1 p.m. Break

1:00 p.m.-2 p.m. Meet with vendors to negotiate costs

2 p.m. to 4 p.m. Meet with potential corporate customers and community partners to offer services and
additional products

4 p.m. to 5 p.m. Resolve any issues arising during the day with COO and CFO
